COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:         Michael Francis Palma v. Harris County Appraisal Review
                             Board

Appellate case number:       01-17-00705-CV

Trial court case number:     2017-32712

Trial court:                 113th District Court of Harris County

Date motion filed:           December 5, 2017

Party filing motion:         Appellant, Michael Francis Palma

      Appellant’s “Motion for Reconsideration for Supplemental Record Addressed to
All Members of This Court” is DISMISSED AS MOOT.

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                   Acting for the Court

En Banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley,
Bland, Massengale, Brown, Lloyd, and Caughey.


Date: February 6, 2018